 



Exhibit 10.20

          Employee’s Copy     Partnership’s Copy

CAPITAL AUTOMOTIVE L.P.
EMPLOYMENT AGREEMENT

To Lisa M. Clements:

     This Agreement establishes the terms of your employment with Capital
Automotive L.P., a Delaware limited partnership (the “Partnership”). It replaces
any prior employment agreement or change of control agreement with Capital
Automotive REIT, a Maryland real estate investment trust (the “Company”), or the
Partnership. You remain an employee of the Company, but your primary
responsibility is as an employee of the Partnership.

      Employment and Duties   You and the Partnership agree to your employment
with the Partnership and to your services as Chief Accounting Officer on the
terms contained herein. In such position, you will report directly to the
Company’s Chief Financial Officer. You agree to perform whatever duties the
Partnership may assign you from time to time, consistent with your position as
an executive officer. During your employment, you agree to devote your full
business time, attention, and energies to performing those duties (except as the
Partnership otherwise agrees from time to time). You agree to faithfully serve
the Partnership, to conform to and comply with the lawful and good faith
directions and instructions given you by the Partnership, and to use your best
efforts to promote and serve the interests of the Partnership, You agree to
comply with the non-competition, secrecy, and other provisions of Exhibit A to
this Agreement.       Term   Your employment under this Agreement begins as of
October 15, 2003 (the “Effective Date”) and ends on January 1, 2007, unless it
is terminated sooner under this Agreement.           The period running from the
Effective Date to the date that the Agreement terminates as set forth in the
preceding sentence is the “Term.”           Termination or expiration of this
Agreement ends your employment but does not end your obligation to comply with
Exhibit A.       Compensation    

              Salary and Bonus   The Partnership (or, in its discretion, the
Company) will pay you an annual salary (the “Salary”) for 2003 at the rate of
not less than $116,800 in accordance with its payroll practices. Your target
bonus for calendar year 2003 will be $68,000. Each calendar year thereafter
while you are employed under this Agreement, the Partnership or its Compensation
Committee will review your Salary and target bonus and consider you for
increases from the Partnership.               Employee Benefits   While you are
employed under this Agreement, the Partnership will provide you with the same
benefits, including medical insurance coverage, as the Partnership makes
generally available from time to time to the Partnership’s employees, as those
benefits are amended or terminated from time to time. Your participation in the
Partnership’s benefit plans will be subject to the terms of the applicable plan
documents and the Partnership’s generally applied policies, and the Partnership
in its sole discretion may from time to time adopt, modify, interpret, or
discontinue such plans or policies.

 



--------------------------------------------------------------------------------



 

      Place of Employment    Your principal place of employment will be at the
Partnership’s headquarters in the Washington metropolitan area (or such other
offices as the Partnership may establish from time to time and to which it
assigns you in its sole discretion). You understand and agree that you must
travel from time to time for business reasons.   Indemnification   The
Partnership will indemnify you to the fullest extent authorized by law if you
are made a party to any action, suit, or proceeding, whether criminal, civil,
administrative, or investigative, because you are or were a manager, officer, or
employee of the Partnership or serve or served any other entity as a director,
officer, or employee at the Partnership’s request; provided, however, that you
must repay the Partnership for any indemnification if the final determination of
an arbitrator or a court of competent jurisdiction declares, after the
expiration of the time within which judicial review (if permitted) of such
determination may be perfected, that indemnification by the Partnership is not
permissible under applicable law.       Expenses   The Partnership will
reimburse you for reasonable and necessary travel and other business-related
expenses you incur for the Partnership in performing your duties under this
Agreement. You must itemize and substantiate all requests for reimbursements.
You must submit requests for reimbursement in accordance with the policies and
practices of the Partnership and within 60 days after incurring the expense.    
  No Other Employment   For so long as you are employed by the Partnership, you
agree that you will not, directly or indirectly, provide services to any person
or organization for which you receive compensation or otherwise engage in
activities that would conflict or interfere significantly with the faithful
performance of your duties to the Partnership without the Partnership’s prior
written consent. (This prohibition excludes any work performed at the
Partnership’s direction including any work for the Company.) You may manage your
personal investments, as long as the management takes only minimal amounts of
time and is consistent with the provisions of the No Competition Section in
Exhibit A and is otherwise consistent with the policies and practices of the
Partnership.           You represent to the Partnership that you are not subject
to any agreement, commitment, or policy of any third party that would prevent
you from entering into or performing your duties under this Agreement, and you
agree that you will not enter into any agreement or commitment or agree to any
policy that would prevent or hinder your performance of duties and obligations
under this Agreement, including Exhibit A.       No Conflicts of Interest   You
confirm that you have fully disclosed to the Partnership and the Company, to the
best of your knowledge, all circumstances under which you, your spouse, and your
relatives (including their spouses, children, and relatives) have or may have a
conflict of interest with the Company or the Partnership. You further agree to
fully disclose to the Partnership any such circumstances that might arise during
the Term. You agree to fully comply with the Partnership’s policy and practices
relating to conflicts of interest.       No Payments to Governmental Officials  
You will neither pay nor permit payment of any remuneration to or on behalf of
any governmental official other than payments required or permitted by
applicable law.

2



--------------------------------------------------------------------------------



 

      Termination   Subject to the provisions of this section, the Partnership
may terminate your employment, or you may resign, except that, if you
voluntarily resign, you must provide the Partnership with 45 days’ prior written
notice (unless the Partnership has previously waived such notice in writing or
authorized a shorter notice period).

              For Cause   The Partnership may terminate your employment for
“Cause” if you:

                            (i) engage in dishonesty that relates materially to
the performance of services or any obligations under this Agreement, including
Exhibit A;                   (ii) are convicted of, or plead guilty or no
contest to, any misdemeanor (other than for minor infractions) involving fraud,
breach of trust, misappropriation, or other similar activity or any felony;    
              (iii) perform your duties under this Agreement in a grossly
negligent manner; or                   (iv) willfully breach this Agreement,
including Exhibit A, in a manner materially injurious to the Partnership. An act
or omission is only “willful” if you acted in bad faith or without any
reasonable belief that the action or omission was in the interests of the
Partnership and consistent with your duties and obligations under this
Agreement.

          Your termination for Cause under (i) and (ii) will be effective
immediately upon the Partnership’s mailing or transmission of such notice.
Before terminating your employment for Cause under (iii) or (iv), the
Partnership will specify in writing to you the nature of the act, omission,
refusal, or failure that it deems to constitute Cause. The Partnership will give
you the opportunity to correct the situation (and thus avoid termination for
Cause under (iii) or (iv)). You must complete the correction within a reasonable
period of time after the written notice to you, and the Partnership agrees to
provide you no less than 15 days for such correction.

              Without Cause   Subject to the provisions below under Payments on
Termination, the Partnership may terminate your employment under this Agreement
before the end of the Term without Cause.               Good Reason   You may
resign for Good Reason with 45 days’ advance written notice as provided below.
“Good Reason” means the occurrence, without your written consent, of any of the
following circumstances:

                            the Partnership’s failure to perform or observe any
of the material terms or provisions of this Agreement,

the assignment to you of any duties inconsistent with, or any substantial
diminution in, your employment status or responsibilities as in effect on the
date of this Agreement,

the Partnership’s relocation of its headquarters to a location that would
increase your commuting distance by more than 50 miles, based on your residence
when this Agreement is executed, or

3



--------------------------------------------------------------------------------



 

        a Change of Control, consisting of any one or more of the following
events:           a person, entity, or group (other than the Company, the
Partnership, any subsidiary of either, any Company Group benefit plan, or any
underwriter temporarily holding securities for an offering of such securities)
acquires ownership of more than 40% of the undiluted total voting power of the
Company’s then-outstanding securities eligible to vote to elect members of the
Board of Trustees (“Board”) (“Company Voting Securities”);          
consummation of a merger or consolidation of the Company into any other entity —
unless the holders of the Company Voting Securities outstanding immediately
before such consummation, together with any trustee or other fiduciary holding
securities under a Company Group benefit plan, hold securities that represent
immediately after such merger or consolidation more than 60% of the combined
voting power of the then outstanding voting securities of either the Company or
the other surviving entity or its parent; or           the stockholders of the
Company approve (i) a plan of complete liquidation or dissolution of the Company
or (ii) an agreement for the Company’s sale or disposition of all or
substantially all the Company’s assets, and such liquidation, dissolution, sale,
or disposition is consummated.         Even if other tests are met, a Change of
Control has not occurred under any circumstance in which the Company files for
bankruptcy protection or is reorganized following a bankruptcy filing.       You
must give notice to the Partnership of your intention to resign for Good Reason
within 30 days after the occurrence of the condition or event (within 24 months
if the condition or event is a Change of Control) that you assert entitles you
to resign for Good Reason. In that notice, you must specify the condition or
event that you consider provides you with Good Reason and (except if the
condition or event is a Change of Control) must give the Partnership an
opportunity to cure the condition or event within 30 days after your notice. If
the Partnership fails to cure the condition, your resignation will be effective
on the 45th day after your notice (unless the Board has previously waived such
notice period in writing or agreed to a shorter notice period).         You will
not be treated as resigning for Good Reason if the Partnership had Cause to
terminate your employment as of the date of your notice of resignation.      
Disability If you become “disabled” (as defined below), the Partnership may
terminate your employment. If the Partnership terminates your employment because
you become disabled or employment terminates because of your death, any unvested
restricted shares and any phantom shares previously granted to you shall become
Pro Rata Vested (as defined below). You are “disabled” if you are unable,
despite whatever reasonable accommodations the law requires, to render services
to the Partnership for more than 90 consecutive days because of physical or
mental disability,

4



--------------------------------------------------------------------------------



 

        incapacity, or illness. You are also disabled if you are deemed to be
disabled within the meaning of the Partnership’s long-term disability policy as
then in effect.       Death If you die during the Term, the Term will end as of
the date of your death.       Payments on
Termination If the Partnership terminates your employment for or without Cause
or because of disability or death or you resign, the Partnership will pay you
any unpaid portion of your Salary pro-rated through the date of actual
termination and any annual bonuses already determined by such date but not yet
paid, reimburse any substantiated but unreimbursed business expenses, pay any
accrued and unused vacation time (to the extent consistent with the
Partnership’s policies), and provide such other benefits as applicable laws or
the terms of the benefits require. Except to the extent the law requires
otherwise or as provided in the Vesting and Other Benefits section below or in
your option agreement, restricted share agreement or phantom share agreement(s),
neither you nor your beneficiary or estate will have any rights or claims under
this Agreement or otherwise to receive severance or any other compensation, or
to participate in any other plan, arrangement, or benefit, after such
termination.       Vesting and Other Benefits on Termination or Change of
Control In addition to the foregoing payments, if a Change of Control occurs,
the Partnership terminates your employment without Cause, or you resign for Good
Reason before the end of the Term:         I.   all of the stock options and
restricted shares held by you before your termination of employment or the
Change of Control (whichever is applicable) will become fully vested; and      
  II.   all of the phantom shares credited to you before your termination of
employment or the Change of Control (whichever is applicable) shall be deemed to
have been credited for three (3) years for purposes of Section 6.3 of the
Capital Automotive Group Phantom Share Purchase Program; and         III.   in
the case of termination without Cause or resignation for Good Reason or Change
of Control, the Partnership will pay you an amount equal to 1 time your annual
Salary, as then in effect, in a single lump sum as soon as practicable, but in
any event no more than 10 days after the Change of Control or 90 days after
termination, as applicable; and         IV.   the Partnership will pay the
premium cost for you to receive any group health coverage the Partnership must
offer you under Section 4980B of the Internal Revenue Code of 1986 (the “Code”)
for one (1) year; and         V.   the Partnership will pay you, at the time the
Partnership would otherwise pay your annual bonus, your pro rata share of the
bonus for the year of your termination (or Change of Control), where the pro
rata factor is based on days elapsed in such year until the date of termination
(or

5



--------------------------------------------------------------------------------



 

          Change of Control) over 365, less any portion of the bonus for such
year already paid.         You are not required to mitigate amounts payable
under the Vesting and Other Benefits paragraphs by seeking other employment or
otherwise; however, of the foregoing benefits, an amount equal to one hundred
percent of your annual Salary is being provided as consideration for your
compliance with the requirements of Exhibit A. Consequently, you agree to return
such amount if you fail to comply with Exhibit A.         Expiration of this
Agreement, whether because of notice of non-renewal or otherwise, does not
constitute termination without Cause nor is it grounds for resignation with Good
Reason.         In addition to the foregoing, if this Employment Agreement is
not renewed by the Partnership on or before January 1, 2007, and the Partnership
at any time thereafter terminates your employment without Cause or you resign
for Good Reason, (i) any unvested restricted shares granted prior to or during
the Term and held by you before your termination of employment will become
vested to the extent of the ratio of the number of days that you have been
employed by the Partnership or the Company since the date they were granted and
the total number of days of employment otherwise required for them to fully vest
(determined separately for each grant), and (ii) all of the phantom shares
granted prior to or during the Term and credited to you before your termination
of employment will be deemed to have been credited for three (3) years for the
purposes of Section 6.3 of the Capital Automotive Group Phantom Share Purchase
Program to the extent of the ratio of the number of days that you have been
employed by the Partnership or the Company since the date they were granted and
the three (3) years of employment otherwise required for them to fully vest for
purposes of that section (determined separately for each grant). The pro rata
vesting and crediting referenced in (i) and (ii) in the foregoing sentence are
referred to herein as “Pro Rata Vested.”                 Internal Revenue
          Code Section
          280G If you become entitled to any benefits under this Agreement (the
“Agreement Benefits”), and any of those benefits will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code (or any similar tax that may
hereafter be imposed), the Partnership will pay to you an additional amount (the
“Gross-up Payment”) such that the net amount retained by you, after deduction of
any Excise Tax on the total benefits received by you and any federal, state and
local income tax and Excise Tax on the Gross-up Payment provided for by this
section, but before deduction for any federal, state or local income tax on the
Agreement Benefits, will be equal to the total benefits that you would have
received had the Excise Tax not been applicable and the Gross-up Payment not
paid. Notwithstanding the foregoing, you and the Partnership agree to in good
faith take any reasonable actions, at no cost to either party, to minimize or
avoid application of the Excise Tax.       Assignment The Partnership may assign
or otherwise transfer this Agreement and any and all of its rights, duties,
obligations, or interests under it to:           the Company or any of the
affiliates or subsidiaries of the Company or

6



--------------------------------------------------------------------------------



 

          the Partnership or to any business entity that at any time by merger,
consolidation, or otherwise acquires all or substantially all of the Company’s
stock or assets or the partnership units or assets of the Partnership or to
which the Company or the Partnership transfers all or substantially all of its
assets.         Upon such assignment or transfer, any such business entity will
be deemed to be substituted for the Partnership for all purposes. Assignment or
transfer does not constitute termination without Cause nor is it grounds for
resignation with Good Reason absent the occurrence of a Change of Control. This
Agreement binds the Partnership, its successors or assigns, and your heirs and
the personal representatives of your estate. Without the Partnership’s prior
written consent, you may not assign or delegate this Agreement or any or all
rights, duties, obligations, or interests under it.       Severability If the
final determination of an arbitrator or a court of competent jurisdiction
declares, after the expiration of the time within which judicial review (if
permitted) of such determination may be perfected, that any term or provision of
this Agreement, including any provision of Exhibit A, is invalid or
unenforceable, the remaining terms and provisions will be unimpaired, and the
invalid or unenforceable term or provision will be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.       Amendment;
Waiver Neither you nor the Partnership may modify, amend, or waive the terms of
this Agreement other than by a written instrument signed by you and a duly
authorized representative of the General Partner of the Partnership. Either
party’s waiver of the other party’s compliance with any provision of this
Agreement is not a waiver of any other provision of this Agreement or of any
subsequent breach by such party of a provision of this Agreement.      
Withholding The Partnership will reduce its compensatory payments to you for
withholding and FICA taxes, and any other withholdings and contributions
required by law.       Third Party Beneficiary You understand and agree that the
Company is a third party beneficiary of this Agreement.       Governing Law The
laws of the Commonwealth of Virginia (other than its conflict of laws
provisions) govern this Agreement.       Notices Notices must be given in
writing by personal delivery, by certified mail, return receipt requested, by
telecopy, or by overnight delivery. You should send or deliver your notices to
the Partnership’s headquarters. The Partnership will send or deliver any notice
given to you at your address as reflected on the Partnership’s personnel
records. You and the Partnership may change the address for notice by like
notice to the others. You and the Partnership agree that notice is received on
the date it is personally delivered, the date it is received by certified mail,
the date of guaranteed delivery by the overnight service, or the date the fax
machine confirms receipt.       Payments and Benefits Upon Death If, at the time
of your death, the Partnership owes you any payments or other benefits as a
result of termination of your employment, resignation, a Change of Control, or
your Disability, all of those payments and

7



--------------------------------------------------------------------------------



 

        benefits shall become due and payable to your estate to the same extent,
at the same times, and subject to the same terms as they would have been due and
payable to you but for your death. Further, any payments or other benefits that
become due on account of your death shall be paid to your estate.       Legal
Fees If a claim is asserted for breach of any provision of this Agreement, you
will be entitled to recover your reasonable attorney’s fees and expenses if you
prevail.       Arbitration Any disputes between the Partnership and you in any
way concerning your employment, the termination of your employment, this
Agreement or its enforcement shall be submitted at the initiative of either
party to binding arbitration in the Washington Metropolitan area before a single
arbitrator pursuant to the Rules for Resolution of Employment Disputes of the
American Arbitration Association, or its successor, then in effect. The decision
of the arbitrator shall be rendered in writing, shall be final, and may be
entered as a judgment in any court in the Commonwealth of Virginia. The
Partnership and you each irrevocably consents to the jurisdiction of the federal
and state courts located in Virginia for this purpose. Each party shall be
responsible for its or his own costs incurred in such arbitration and in
enforcing any arbitration award, including attorney’s fees, provided, however,
that you will be entitled to recover your reasonable attorney’s fees and
expenses if you prevail. Notwithstanding the foregoing, the Partnership, in its
sole discretion, may bring an action in any court of competent jurisdiction to
seek injunctive relief and such other relief as it shall elect to enforce your
obligations in Exhibit A.       Superseding Effect This Agreement supersedes any
prior oral or written employment or severance agreements between you and the
Company or the Partnership. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements, and writings with respect
to the subject matter of this Agreement. All such other negotiations,
commitments, agreements, and writings will have no further force or effect; and
the parties to any such other negotiation, commitment, agreement, or writing
will have no further rights or obligations thereunder.

8



--------------------------------------------------------------------------------



 



If you accept the terms of this Agreement, please sign in the space indicated
below. We encourage you to consult with any advisors of your choosing.

          CAPITAL AUTOMOTIVE L.P.           General Partner:           CAPITAL
AUTOMOTIVE REIT, a Maryland real estate investment trust

              By:   /s/ Thomas D. Eckert        

--------------------------------------------------------------------------------

      Its:   President and Chief Executive Officer

          SEEN & AGREED TO:           CAPITAL AUTOMOTIVE REIT

              By:   /s/ Thomas D. Eckert        

--------------------------------------------------------------------------------

      Its:   President and Chief Executive Officer

I accept and agree to the terms of employment set forth in this Agreement:

  /s/ Lisa M. Clements

--------------------------------------------------------------------------------

Lisa M. Clements Dated: 10/15/03

9



--------------------------------------------------------------------------------



 



Exhibit A

      No Competition In consideration of your employment by the Partnership and
salary and benefits under this Agreement, during the term of your employment,
and except as set forth below, until the date two years after your employment
with the Company, the Partnership, or their successors, assigns, affiliates, or
subsidiaries (collectively, the “Company Group”) ends for any reason (the
“Restricted Period”), you agree as follows:         The Company is a real estate
investment trust formed to acquire real properties owned by automobile
dealerships and other automotive-related businesses and lease the properties to
such businesses. You will not, directly or indirectly, promote, be employed by,
lend money to, invest in, or engage in any Competing Business within the Market
Area. That prohibition includes, but is not limited to, acting, either singly or
jointly or as agent for, or as an employee of or consultant to, any one or more
persons, firms, entities, or corporations directly or indirectly (as a director,
independent contractor, representative, consultant, member, or otherwise) that
constitutes such a Competing Business. You may own up to 3% of the outstanding
capital stock of any corporation that is actively publicly traded without
violating this No Competition covenant. This covenant does not preclude you from
being employed by any non-public automobile dealership or dealership group or
other non-public automotive-related business that is a lessee or prospective
lessee of properties the Company or the Partnership holds or is actively
considering acquiring.         If, during the Restricted Period, you are offered
and want to accept employment with a business that engages in activities similar
to the Company’s or the Partnership’s, you will inform the Partnership in
writing of the identity of the business, your proposed duties with that
business, and the proposed starting date of that employment. You will also
inform that business of the terms of this Exhibit A. The Partnership will
analyze the proposed employment and make a good faith determination as to
whether it would threaten the Partnership’s legitimate competitive interests. If
the Partnership determines that the proposed employment would not pose an
unacceptable threat to its interests, the Partnership will notify you that it
does not object to the employment.         You acknowledge that, during the
portion of the Restricted Period that follows your employment, you may engage in
any business activity or gainful employment of any type and in any place except
as described above. You acknowledge that you will be reasonably able to earn a
livelihood without violating the terms of this Agreement.         You understand
and agree that the rights and obligations set forth in this No Competition
Section will continue for two years from the date of termination of this
Agreement and your employment with the Partnership or the Company Group.

10



--------------------------------------------------------------------------------



 

      Definitions                 Competing
          Business Competing Business means any service or financial product of
any person or organization other than the Company Group, in existence or then
under development, that competes or could potentially compete, directly or
indirectly, with any service or financial product of the Company Group upon
which or with which you have worked for the Partnership or the Company Group or
about which you acquire knowledge while working for the Partnership or the
Company Group. Competing Business includes any enterprise engaged in the
formation or operation of real estate investment trusts or other entities that
invest primarily in automobile dealership or automotive-related properties or
provide real estate financing to automobile dealerships or automotive-related
businesses, provided that Competing Business excludes banks, finance companies,
and other financial institutions that are not primarily involved in real estate
financing so long as your employment or other involvement is also not primarily
involved in real estate financing. Competing Business also includes any public
company the primary business of which is to retail and/or service motor
vehicles. Competing Business excludes real estate investment trusts and similar
entities that do not engage in activities related to automotive dealerships or
automotive-related businesses.                 Market Area The Market Area
consists of the United States.       No Interference;
No Solicitation During the Restricted Period, you agree that you will not,
directly or indirectly, whether for yourself or for any other individual or
entity (other than the Partnership or its affiliates or subsidiaries),
intentionally solicit or endeavor to entice away from the Company Group:        
  any person whom the Company Group employs (other than as your personal
secretary) or otherwise engages to perform services as a consultant or sales
representatives; or           any person or entity who is, or was, within the
Restricted Period, a contractor or subcontractor of the Company Group known to
you or a lessee or prospective lessee of properties the Company Group holds or
is actively considering acquiring.       Secrecy                     Preserving
Company
          Confidences Your employment with the Partnership under and, if
applicable, before this Agreement has given and will give you Confidential
Information (as defined below). You acknowledge and agree that using,
disclosing, or publishing any Confidential Information in an unauthorized or
improper manner could cause the Partnership or Company Group substantial loss
and damages that could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, you agree with the Partnership that you will not
at any time, except in performing your employment duties to the Partnership or
the Company Group under this Agreement (or with the Partnership’s prior written
consent), directly or indirectly, use, disclose, or publish, or permit others
not so authorized to use, disclose, or publish any Confidential Information that
you may learn or become aware of, or may have learned or become aware of,
because of your prior or continuing employment, ownership, or association with
the Partnership or

11



--------------------------------------------------------------------------------



 

        the Company Group or any of their predecessors, or use any such
information in a manner detrimental to the interests of the Partnership or the
Company Group.                 Preserving Others’ Confidences You agree not to
use in working for the Company Group and not to disclose to the Company Group
any trade secrets or other information you do not have the right to use or
disclose and that the Company Group is not free to use without liability of any
kind. You agree to promptly inform the Partnership in writing of any patents,
copyrights, trademarks, or other proprietary rights known to you that the
Partnership or the Company Group might violate because of information you
provide.                 Confidential Information “Confidential Information”
includes, without limitation, information the Partnership or the Company Group
has not previously disclosed to the public or to the trade with respect to the
Partnership’s or the Company Group’s present or future business, operations,
services, products, research, inventions, discoveries, drawings, designs, plans,
processes, models, technical information, facilities, methods, trade secrets,
copyrights, software, source code, systems, patents, procedures, manuals,
specifications, any other intellectual property, confidential reports, price
lists, pricing formulas, customer lists, financial information (including the
revenues, costs, or profits associated with any of the Partnership’s or the
Company Group’s products or services), business plans, lease structure,
projections, prospects, opportunities or strategies, acquisitions or mergers,
advertising or promotions, personnel matters, legal matters, any other
confidential and proprietary information, and any other information not
generally known outside the Partnership or the Company Group that may be of
value to the Partnership or the Company Group but excludes any information
already properly in the public domain. “Confidential Information” also includes
confidential and proprietary information and trade secrets that third parties
entrust to the Partnership or the Company Group in confidence.       Exclusive
Property You understand and agree that the rights and obligations set forth in
this Secrecy Section will continue indefinitely and will survive termination of
this Agreement and your employment with the Partnership or the Company Group.  
  You confirm that all Confidential Information is and must remain the exclusive
property of the Partnership or the relevant member of the Company Group. All
business records, business papers, and business documents you keep or make in
the course of your employment by the Partnership relating to the Partnership or
any member of the Company Group must be and remain the property of the
Partnership or the relevant member of the Company Group. Upon the termination of
this Agreement with the Partnership or upon the Partnership’s request at any
time, you must promptly deliver to the Partnership or to the relevant member of
the Company Group any Confidential Information or other materials (written or
otherwise) not available to the public or made available to the public in a
manner you know or reasonably should recognize the Partnership did not
authorize, and any copies, excerpts, summaries, compilations, records and
documents you made or that came into your possession during your employment. You
agree that you will not, without the Partnership’s consent, retain copies,
excerpts, summaries or compilations of the foregoing information and materials.
You understand and agree that the

12



--------------------------------------------------------------------------------



 

        rights and obligations set forth in this Exclusive Property Section will
continue indefinitely and will survive termination of this Agreement and your
employment with the Company Group.       Maximum Limits If any of the provisions
of Exhibit A are ever deemed to exceed the time, geographic area, or activity
limitations the law permits, you and the Partnership agree to reduce the
limitations to the maximum permissible limitation, and you and the Partnership
authorize a court or arbitrator having jurisdiction to reform the provisions to
the maximum time, geographic area, and activity limitations the law permits.    
  Injunctive Relief Without limiting the remedies available to the Partnership,
you acknowledge:           that a breach of any of the covenants in this
Exhibit A may result in material irreparable injury to the Partnership and
Company Group for which there is no adequate remedy at law; and           that
it will not be possible to measure damages for such injuries precisely.        
You agree that, if there is a breach or threatened breach, the Partnership or
any member of the Company Group will be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining you
from engaging in activities prohibited by any provisions of this Exhibit A or
such other relief as may be required to specifically enforce any of the
covenants in this Exhibit A.

13